DETAILED ACTION Acknowledgment is made of applicant’s amendment filed 4/4/22.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. 	Claims 9 and 17 – 20 are objected to because of the following informalities:  	In claim 9, line 1, “claims” should read claim.  	In claim 17, line 11, “the signal processing unit” lacks antecedent basis. 	In claims 18 – 20, line 2, respectively, “the signal processing unit” lacks antecedent basis. 	Appropriate corrections are required.
Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1 – 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (CN105390320 – See IDS dated 1/21/22) in view of Okuzumi et al. (2017/0052617, hereinafter Okuzumi).
 	Regarding claim 1, Tanaka discloses an apparatus comprising an operation surface on 21a (See Fig. 2), an operation unit 25 protruding from the operation surface, with the operation unit configured to rotate about a rotational axis that is orthogonal to the operation surface; and a sensor 51 disposed on a back surface of at least one of the operation surface and the operation unit and being configured to detect a stress when the operation unit is rotated (See Pg. 6, lines 15 – 34). 	Tanaka fails to disclose a housing, an operation surface disposed on a first main surface of the housing, an operation unit formed integrally with the housing and sensor that detects stress generated on the housing. 	However, Okuzumi discloses an apparatus comprising a housing or frame 10, an operation surface 15 disposed on a first main surface of the housing, an operation unit 20 formed integrally with the housing and a sensor on the surface 15 that detects stress generated on the housing (See Figs. 2, 4, and 5, Pg. 2, Paras. 0050 – 0052 and Pg. 3, Paras. 0056 – 0061). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tanaka according to the teachings of Okuzumi for the purpose of, advantageously providing a housing since these types of structures support and enclose devices (See Okuzumi, Pg. 2, Para. 0051).
 	Regarding claim 2, in Tanaka, the sensor 51 is disposed on a back surface of the operation surface (See Figs. 2 and 6).  
 	Regarding claim 3, in Tanaka, the operation unit 25 has one of a columnar or polygonal column shape (See Fig. 2).  
 	Regarding claim 4, in Tanaka, the operation unit 25 has a hollow shape (See Fig. 5).  
 	Regarding claim 5, in Tanaka, a portion of the operation unit 25 protrudes on a back side of the operation surface (See Fig. 2).  
 	Regarding claim 7, in Tanaka, the sensor 51 is disposed along a circumferential direction of the operation unit 25 (See Fig. 2).  
 	Regarding claim 8, in Tanaka, the sensor 51 is disposed along a side surface of the operation unit 25 (See Fig. 2).  6. 	Claims 6 and 9 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Okuzumi, as applied to claim 1 above, and further in view of Yoshiro et al. (CN104321613, hereinafter Yoshiro – See IDS dated 1/21/22).
 	Regarding claim 6, Tanaka and Okuzumi fail to disclose that the sensor is configured to detect a rotation direction that matches a shear stress applied to the operation surface when the operation unit is rotated.  
 	However, Yoshiro discloses an apparatus comprising a shear detector (sensor device) 31 that detects a rotation direction that matches a shear stress applied to an operation surface when a movable portion is displaced (See Pg. 5, Paras. 0051 – 0053).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tanaka and Okuzumi according to the teachings of Yoshiro for the purpose of, advantageously providing a piezoelectric force sensor with a piezoelectric film to directly detect shearing deformation caused in the film (See Yoshiro, Pg. 2, Para. 0009).
 	Regarding claim 9, Tanaka and Okuzumi fail to disclose that the sensor is disposed on a location other than the operation unit on the operation surface, such that the sensor is disposed along a direction parallel or orthogonal to a tangential direction in a circumferential direction of the operation unit.  
 	However, in Yoshiro, the sensor device 31 is disposed at locations on the operation unit of the operation surface where a shear stress is generated (See Pg. 6, Paras. 0061 – 0064).    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tanaka and Okuzumi according to the teachings of Yoshiro for the purpose of, advantageously providing a piezoelectric force sensor with a piezoelectric film to directly detect shearing deformation caused in the film (See Yoshiro, Pg. 2, Para. 0009).
 	Regarding claim 10, Tanaka and Okuzumi fail to disclose that a plurality of the sensors are configured to detect the stress generated on the housing when the operation unit is rotated, with the plurality of sensors being disposed annularly around the operation unit.   	However, in Yoshiro, a plurality of sensors 31, 31a, 32, 33, 34, 45, 46 detect shear forces on a member 35 and the sensors are arranged around an operating member 40 (See Fig. 7, See Pg. 6, Paras. 0063 – 0068 and Pg. 8, Paras. 0082 – 0085).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tanaka and Okuzumi according to the teachings of Yoshiro for the purpose of, advantageously providing a piezoelectric force sensor with a piezoelectric film to directly detect shearing deformation caused in the film (See Yoshiro, Pg. 2, Para. 0009).
 	Regarding claim 11, Tanaka and Okuzumi fail to disclose that the sensor extends across a boundary between the operation unit and the housing other than the operation unit.   	However, in Yoshiro, the sensor device 31, 32 extends across a boundary between the operation unit and the housing other than the operation unit (See Fig. 7).   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tanaka and Okuzumi according to the teachings of Yoshiro for the purpose of, advantageously providing a piezoelectric force sensor with a piezoelectric film to directly detect shearing deformation caused in the film (See Yoshiro, Pg. 2, Para. 0009).
  	Regarding claim 12, Tanaka and Okuzumi fail to disclose that the sensor includes a piezoelectric film including a chiral polymer stretched in a predetermined direction, and wherein the piezoelectric film comprises a rectangular shape and a stretching direction that extends along a short side direction or a long side direction of the piezoelectric film.   	However, in Yoshiro, the sensor includes a piezoelectric film 32 including a chiral polymer stretched in a predetermined direction, wherein the piezoelectric film comprises a rectangular shape and a stretching direction that extends along a short side direction or a long side direction of the piezoelectric film (See Pg. 4, Para. 0042).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tanaka and Okuzumi according to the teachings of Yoshiro for the purpose of, advantageously providing a piezoelectric force sensor with a piezoelectric film to directly detect shearing deformation caused in the film (See Yoshiro, Pg. 2, Para. 0009). 	Regarding claim 13, Tanaka and Okuzumi fail to disclose a holding portion disposed on a back side of the operation surface in the operation unit, with the sensor being disposed on the holding portion.   	However, in Yoshiro, a holding portion 35 is located on sides of an operation surface and the sensor 32 is located on the holding portion (See Pg. 6, Para. 0067).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tanaka and Okuzumi according to the teachings of Yoshiro for the purpose of, advantageously providing a piezoelectric force sensor with a piezoelectric film to directly detect shearing deformation caused in the film (See Yoshiro, Pg. 2, Para. 0009).
 	Regarding claim 14, Tanaka and Okuzumi fail to disclose that the holding portion has a flat plate or columnar shape.   	However, in Yoshiro, the holding portion 35 has a flat shape (See Fig. 7).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tanaka and Okuzumi according to the teachings of Yoshiro for the purpose of, advantageously providing a piezoelectric force sensor with a piezoelectric film to directly detect shearing deformation caused in the film (See Yoshiro, Pg. 2, Para. 0009).
7. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN107003749) in view of Okuzumi and Tanaka.
 	Regarding claim 15, Jiang discloses an apparatus comprising an operation surface 59, an operation unit 51 protruding from the operation surface, the operation unit configured to rotate about a rotational axis that is orthogonal to the operation surface; and a plurality of the sensors 52 that are disposed in the operation unit divided into three or more sections on the operation surface on a side surface thereof (See Figs. 8a, 8b, See Pg. 8, lines 4 – 46), 	Jiang fails to disclose a housing, the operation surface disposed on a first main surface of the housing and an operation unit formed integrally with the housing.  	However, Okuzumi discloses an apparatus comprising a housing or frame 10 having an operation surface 12 and a rotatable operating unit 20 integrally formed with the housing and including a sensor member 26 on a side of the operating surface (See Figs. 2, 4, and 5, Pg. 2, Paras. 0050 – 0052 and Pg. 3, Paras. 0056 – 0061).  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jiang according to the teachings of Okuzumi for the purpose of, advantageously providing a housing since these types of structures support and enclose devices (See Okuzumi, Pg. 2, Para. 0051).
 	Jiang and Okuzumi fail to disclose that the plurality of the sensors are disposed in the operation unit divided into three or more sections on a back side of the operation surface on a side surface thereof.   	However, in Tanaka, the sensor 51 is provided on a back side surface of the operation surface (See Fig. 2). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jiang and Okuzumi according to the teachings of Tanaka for the purpose of, advantageously providing a rotary type electrical part that can stably detect the detection object touch without the appearance size while maintaining a relatively compact state (See Tanaka, Pg. 2, lines 25 – 27).8. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang,  Okuzumi and Tanaka, as applied to claim 15 above, and further in view of Scephays (CN103592463 – See IDS dated 1/21/22).
 	Regarding claim 16, Jiang, Okuzumi and Tanaka fail to disclose a signal detection unit configured to detect a signal output by each sensor of the plurality of sensors; and a signal processing unit configured to receive an input signal from the respective signals detected by the signal detection unit.   	However, Scephays discloses a method and apparatus comprising a signal detection unit 40 that detects a signal output by sensors 1, 2, 3 and a signal processing unit ABC configured to receive an input signal from the respective signals detected by the signal detection unit (See Fig. 7, See Pg. 6, Para. 0046). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jiang, Okuzumi and Tanaka according to the teachings of Scephays for the purpose of, advantageously providing an improved device since this type of device detects rotation direction more economically and provides high availability (See Scephays, Pg. 2, Para. 0003).
                                               Allowable Subject Matter
9. 	Claims 17 – 20 are allowed.
10. 	The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “a plurality of the sensors that are disposed in the operation unit divided into three or more sections on a back side of the operation surface on a side surface thereof” and “determine that one sensor of the plurality of sensors outputs a signal with a peak having an intensity equal to or more than a predetermined threshold for a predetermined first time; store a time at which the respective signal is determined to become a reference value as a first time; and handle a signal detected by the signal detection unit after the first time for determining a detection of rotation operation” in combination with the other limitations presented in claim 17.                                                 Response to Arguments
11. 	Applicant’s arguments, on Pg. 8, lines 1 – 24, with respect to these claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        6/29/22